 

Exhibit 10.1

 

Certain identified information has been excluded from this exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. [***] indicates that information has been
redacted.

 

THIS ADDENDUM (the “Addendum”) is made and shall be in effect from the last date
of signature of the Parties below

 

BETWEEN:

 

1.SPORTS INFORMATION SERVICES LIMITED, a company registered under the laws of
Malta with company ID C 58381 whose registered office is at Level 3, Quantum
House, Abate Rigord Street, Ta’Xbiex, XBX1120, (the “Supplier”); and

 

2.CROWN GAMING INC., a company registered under the laws of Delaware, with
principal offices at 222 Berkeley Street, 5th Floor, Boston, Massachusetts 02116
USA (the “Client”),

 

together the “Parties”, individually a “Party”.

 

BACKGROUND:

 

A.Whereas the Supplier is a leading developer and B2B supplier of online and
retail sports and events-based fixed-odds platforms;

  

B.Whereas the Client operates sports and other betting games, through
electronic, interactive and technological means (including the internet) and has
the necessary licences to allow it to utilise the products and services supplied
by the Supplier pursuant to the Agreement; and

  

C.Whereas the Parties entered into an Agreement for the Provision of a Sports
Betting Solution dated 20 June 2018 (as amended by addendums dated 25 July 2018,
12 November 2018, 22 August 2019 and 15 November 2019) in relation to the
provision of a turnkey B2B sports betting service (as previously amended,
hereafter the “Agreement”).

  

D.The Parties now wish to further amend the terms and conditions of the
Agreement as set out below.

 

OPERATIVE PROVISIONS:

 

1.The Parties agree that:

  

1.1.the definition of “Initial Period” in clause 1 shall be deleted in its
entirety, and that the existing definition of “Termination Date” in clause 1 of
the Agreement shall be replaced as follows:

 



1

Certain identified information has been excluded from this exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. [***] indicates that information has been
redacted.

  

“Termination Date” means 30 September 2021, unless this Agreement is terminated
earlier as permitted hereunder. The Supplier agrees to grant reasonable
extensions of the Termination Date on a Territory-by-Territory basis in the
event that there is a delay in the Client’s planned migration to the Client
Proprietary Technology that is primarily caused by the decision, action or
inaction of a relevant Gaming Authority provided that: (i) the Client has used
commercially reasonable endeavours to avoid the necessity for the grant by the
Supplier of any relevant extension; (ii) the Client continues to pay any
relevant Fees; and (iii) [***].

 

1.2.a new definition of “Revocation Aggregate Cap” shall be inserted into clause
1 of the Agreement as follows:

  

“Revocation Aggregate Cap” means, with respect to all Territories collectively,
a limit of [***] Revocation Notices that may be issued by the Client.

 

1.3.a new definition of “Revocation Territory Cap” shall be inserted into clause
1 of the Agreement as follows:

  

“Revocation Territory Cap” means, with respect to the relevant Territory: (a) in
the event that such Territory is the first Territory with respect to which the
Client has issued a Revocation Notice, a limit of [***] Revocation Notices that
may be issued by the Client, (b) in the event that such Territory is the second
Territory with respect to which the Client has issued a Revocation Notice, a
limit of [***] Revocation Notices that may be issued by the Client , or (c) a
limit of [***] Revocation Notice that may be issued by the Client for all other
Territories not covered by clauses (a) or (b) above.

  

1.4.[***]

  

1.5.a new definition of “Transferred Territory” shall be inserted into clause 1
of the Agreement as follows:

  

“Transferred Territory” means a Reserved Territory that is subject to the
application of an Early Service Cessation Notice.

 

1.6.[***]

  

1.7.[***]

  

1.8.[***]

  

1.9.a new definition of “Reserved Territory” shall be inserted into clause 1 of
the Agreement as follows:

  

“Reserved Territory” means Pennsylvania, New Jersey, New York, West Virginia,
Iowa, Indiana, and New Hampshire.

 

and that the definitions in this paragraph 1 shall be included in clause 1 of
the Agreement in alphabetical order.

 



2

Certain identified information has been excluded from this exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. [***] indicates that information has been
redacted.

 

2.The Parties agree that the following language shall be deleted from clause 3.5
of the Agreement:

 

[***]

 

3.The Parties agree that clause 4.1 of the Agreement shall be deleted and
replaced with the following:

  

“4.1Subject to Clause 4.4, the Client shall (and shall procure that its
Affiliates shall): (a) use the Service in each Territory during the Term, except
for any Territories for which an Early Service Cessation Notice is active; and
(b) not use a service provided by a Third Party that is the same or similar to
the Service (a “Third Party Service”) in each Territory during the Term, unless
the Client experiences substantial difficulties with its planned migration to
the Client Proprietary Technology.  For the avoidance of doubt, the Client shall
not operate the Service and the Client Proprietary Technology (or a Third Party
Service, as permitted above) concurrently in a Territory, except that the Client
may operate the Service and the Client Proprietary Technology (or a Third Party
Service, as permitted above) concurrently to the extent reasonably necessary for
the limited purposes of administering open bets placed prior to the Early
Service Cessation Notice becoming active and testing by DraftKings employees,
testing labs (e.g. GLI) and regulatory bodies, [***].”

 

4.The Parties agree that clause 4.2 of the Agreement shall be deleted and
replaced with the following:

 

“4.2[RESERVED]

 

5.The Parties agree that clause 4.3 of the Agreement shall be deleted and
replaced with the following:

 

“4.3[RESERVED]

 

6.The Parties agree that clause 4.4 of the Agreement shall be deleted and
replaced with the following:

  

“4.4[***]

 

7.The Parties agree that clause 11.1 of the Agreement shall be deleted and
replaced with the following:

 

“11.1[***]

   

8.The Parties agree that clause 11.2 of the Agreement shall be deleted and
replaced with the following:

  

“11.2[RESERVED]

 



3

Certain identified information has been excluded from this exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. [***] indicates that information has been
redacted.

 

9.The Parties agree that clause 11.3 of the Agreement shall be deleted and
replaced with the following:

 

“11.3[RESERVED]

 

10.The Parties agree that clause 11.4 of the Agreement shall be deleted and
replaced with the following:

 

“11.4[RESERVED]

 

11.The Parties agree that clause 11.8.2 of the Agreement shall be deleted and
replaced with the following:

  

“11.8.2the Parties shall cease all activities authorized by this Agreement
immediately, save only for activities reasonably necessary to administer all
open bets placed prior to the Termination Date for the period of time that is
reasonably necessary to administer such bets, and the Parties agree to use
reasonable endeavours to cooperate in the design and implementation of the
processes and procedures necessary to administer such bets;”

 

12.The Parties agree that clause 11.10 of the Agreement shall be deleted and
replaced with the following:

  

“11.10[RESERVED]

 

13.[***]

 

14.Notwithstanding anything to the contrary set forth in the Agreement:

  

14.1.[***];

  

14.2.the Supplier shall not be required to conduct any Territory Assessment
after 29 January 2021, and any provision of Service in additional territories,
and any designation of territories as New Territories, shall, from 30 January
2021, be subject to the mutual agreement of the Parties; and

  

14.3.from the execution date of this Addendum and (a) where the Supplier is
obligated under this Agreement to use “official” data in its provision of
Service in a particular Territory, and/or (b) where the Client is obligated
under Applicable Law to use “official” data for the Client’s Gaming Platform in
a particular Territory and in the case of (a) and (b) the Supplier is not
already using (or under contract to use) “official” data in its provision of
service to another operator in such Territory, [***].

 



4

Certain identified information has been excluded from this exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. [***] indicates that information has been
redacted.

 

15.The Parties agree that the last sentence of clause 3.5.2 of the Agreement
shall be deleted and replaced with the following:

 

“If, following the Territory Assessment, the Supplier concludes that providing
the Service in the relevant territory: (i) will require the Supplier to commit
more than [***] the number of development hours to ensure a Service that is
compliant with the final regulations adopted in the relevant territory relative
to the average number of development hours that the Supplier has committed to
achieve a Service that is compliant with the final regulations adopted in all
other Territories, provided this clause (i) shall not apply in the event that
the Supplier provides (or is under contract to provide) its sports betting
services to another operator in the relevant territory; or (ii) is not expected
to be profitable over the period of time commencing with the date of the
relevant Territory Assessment and ending on 30 September 2021 (“Negative
Profitability Assessment”), the Supplier shall notify the Client of that
conclusion and its basis therefor [***].”

 

16.The Supplier agrees to use reasonable endeavours to support and cooperate
with the Client’s planned migration to the Client Proprietary Technology. The
Supplier further agrees to use reasonable endeavours to support and cooperate
with the Client regarding any migration proposed by one of the Supplier’s
operators to the Client Proprietary Technology, but only in the event that the
Supplier has reached an agreement with such operator regarding the Supplier’s
support and cooperation with such migration that is acceptable to the Supplier
in its sole and absolute discretion and the Supplier has provided the Client
with written notice to that effect.

  

17.The Client agrees to use reasonable endeavours to support and cooperate with
the Supplier regarding any migration proposed by one of the Client’s operators
to the Supplier’s service, but only in the event that the Client has reached an
agreement with such operator regarding the Client’s support and cooperation with
such migration that is acceptable to the Client in its sole and absolute
discretion and the Client has provided the Supplier with written notice to that
effect.

  

18.[***]

 

19.The Parties agree to add new clauses 3.11, 3.12, 3.13 and 3.14 to the
Agreement, as follows:

 

“3.11.The Client has implemented:

 

3.11.1.measures to prevent the knowing, wilful and intentional modification of
any software, code or program that:

 

3.11.1.1.constituted an asset of SBTech prior to the business combination (the
“Business Combination”) between an Affiliate of the Client and SBTech (a “Legacy
SBTech Asset”), or

 

3.11.1.2.constitutes an asset of the Client’s new business-to-business product
vertical after the Business Combination (a “New B2B Asset”);

 

in each case above, where such modification:

 



5

Certain identified information has been excluded from this exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. [***] indicates that information has been
redacted.

 

3.11.1.3.substantially emulates a novel component (or a novel implementation of
a non-novel component) of an API of the Supplier (for the avoidance of doubt,
and without limitation of the foregoing, if such component or implementation
existed in the SBTech code base prior to the closing of the Business
Combination, then it shall not be deemed to be a novel component or a novel
implementation of a non-novel component), and is not:

 

(a)minor; and

 

(b)capable of remediation within 30 days of written notice of such modification
(for the avoidance of doubt, and without limiting the possibility of other
potential remediations, in the event that a substantial emulation of a novel
component (or a novel implementation of a non-novel component) of an API of the
Supplier is removed from the Legacy SBTech Asset and/or New B2B Asset, then such
modification shall be deemed to have been remediated); and

 

3.11.2.measures to prevent: 1) confidential data of the Supplier, and 2) pricing
data of the Supplier from, in the case of each of 1) and 2), knowingly, wilfully
and intentionally being directly or indirectly used by any software, code or
program of the Client, except where such use is in accordance with the
Agreement.

 

3.12.The Client represents, warrants and undertakes that it shall:

 

3.12.1.only use APIs of the Supplier in accordance with the rights set out in
the Agreement; and

 

3.12.2.cease use of all APIs of the Supplier on expiry of the Agreement.

 

3.13.The Supplier has implemented:

 

3.13.1.measures to prevent: 1) confidential data of the Client and its
Affiliates, and 2) pricing data of the Client and its Affiliates from, in the
case of each of 1) and 2), knowingly, wilfully and intentionally being directly
or indirectly used by any software, code or program of the Supplier, except
where such use is in accordance with the Agreement.

 



6

Certain identified information has been excluded from this exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. [***] indicates that information has been
redacted.

 

3.14.In the event that a Party has reasonable grounds to suspect that the other
Party has breached the terms and conditions of clause 3.11, 3.12 or 3.13 of the
Agreement, [***] (a “Suspected Breach”), the Parties shall attempt in good faith
to negotiate a resolution of the Suspected Breach within five (5) calendar days
of the impacted Party notifying the other Party of the Suspected Breach in
writing and such efforts shall involve the escalation of the Suspected Breach to
a senior manager or director (or equivalent) of each Party. If the Suspected
Breach cannot be resolved by the Parties pursuant to this clause 3.14, the
impacted Party may commence an audit as described below in this clause 3.14.
Notwithstanding anything to the contrary set forth in this Agreement, the
Parties shall only be entitled to audit compliance with the terms and conditions
of clauses 3.11, 3.12 and 3.13 of the Agreement pursuant to the terms and
conditions of this clause 3.14. Following an unsuccessful escalation in
accordance with this clause 3.14, the other Party shall allow a recognised firm
of auditors with experience performing similar types of audits appointed by the
impacted Party and approved by the other Party (such approval not to be
unreasonably withheld) reasonable access during the Term to its and its
Affiliates’ offices during normal business hours, and on receiving at least
forty-eight (48) hours’ prior written notice from the impacted Party, to review
and inspect its [***] as reasonably necessary to verify compliance with clauses
3.11, 3.12 and 3.13 of the Agreement with respect to the unresolved Suspected
Breach (a “Clause 3.14 Audit”). The impacted Party shall ensure that all assets
accessed, inspected or audited in relation to any Clause 3.14 Audit shall be
treated as Confidential Information of the other Party, and the impacted Party
agrees that the auditors shall perform a “blind audit” and not disclose any such
assets to the impacted Party. The impacted Party shall be responsible for all
reasonable costs howsoever arising in relation to both Parties in connection
with any Clause 3.14 Audit, save where any such Clause 3.14 Audit reveals a
material breach of clauses 3.11, 3.12 or 3.13 by the other Party, in which case
the other Party shall reimburse the impacted Party for the costs of such Clause
3.14 Audit, provided the auditor submits to the other Party reasonable evidence
of such material breach.”

 

MISCELLANEOUS:

 

20.For the avoidance of doubt, this Addendum is supplemental to the Agreement.
Except as expressly amended by this Addendum, the Agreement shall remain in full
force and effect. Terms defined in the Agreement shall have the same meaning in
this Addendum, unless otherwise provided by this Addendum.

  

21.If any term of this Addendum is found by any court or body or authority of
competent jurisdiction to be illegal, unlawful, void or unenforceable, such term
will be enforced to the maximum extent permissible under the law, and this will
not affect the remainder of this Addendum which will continue in full force and
effect.

  

22.This Addendum shall enter into force once it is signed by both Parties and
shall continue in force until the expiration or earlier termination of the
Agreement. This Addendum is a modification of the Agreement and not its
replacement. Except as explicitly amended above in this Addendum, all terms and
conditions of the Agreement shall continue in effect without any change.

  

23.This Addendum and any non-contractual obligations arising out of or in
connection with it will be governed by the law of England and Wales.

  



7

Certain identified information has been excluded from this exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. [***] indicates that information has been
redacted.

 

24.In the event of any conflict or inconsistency between the terms and
conditions of this Addendum and the terms and conditions of the Agreement, the
terms and conditions of this Addendum shall control.

 

This Addendum may be executed in separate counterparts all of which when taken
together constitute one and the same instrument.

 

8

Certain identified information has been excluded from this exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
registrant if publicly disclosed. [***] indicates that information has been
redacted.

 

SIGNATURE PAGE

   

 

  Supplier: SPORTS INFORMATION SERVICES LIMITED           By:  Henry Dimech    
        Title: Director             Date: 23.07.2020             Signature: /s/
Henry Dimech    

 

 

 

  Client: CROWN GAMING INC.



        By:  R. Stanton Dodge             Title: Chief Legal Officer            
Date: 23.07.2020             Signature: /s/ R. Stanton Dodge    

  

9



 

 

 